Exhibit 10.1

 



SERVICE CONSULTATION CONTRACT

 

Party A: Shanghai Da Er Wei Trading Company Limited

 

Party B: Shanghai Shangyang Investment Management Consultation Company Limited

 

This SERVICE CONSULTATION AGREEMENT is an English translation to the “企业管理咨询合同,”
and is for reference purposes only.

 

In accordance to the Contract Law of the People’s Republic of China,
“中华人民共和国合同法,” both parties entered into this Contract in its own accordance and
in good faith.

 

I.Services

Party A engages Party B to provide consulting services for Party A.

II.Service Period: December 1st, 2016 to February 28th, 2017

III.Party B shall provide the following consultation services for Party A:

a.Provide internal control procedure;

b.Provide financial control procedures;

c.Provide financial analysis report;

d.Provide investment advisory services;

e.Draft HR management procedures

f.Draft company management internal control procedures.

IV.Service Fee:

a.15,800,000 RMB

b.Party A must, within 30 days of the execution of this Contract, pay 6,800,000
RMB. The second installment in the amount of 6,000,000 RMB shall be paid on or
before January 31st, 2017. The third installment, in the amount of 3,000,000
RMB, shall be paid on or before February 28th, 2017.

V.Default

Any party that defaults on this Contract shall be responsible for

VI.Jurisdiction

This Contract shall fall under the jurisdiction of the People’s Republic of
China. Each party will try to resolve any disagreements by themselves in good
faith. If no resolution can be achieved, then the court of law shall be in the
People’s Republic of China.

VII.Execution

This Contract has two executed copies and each copy is deemed enforceable by
law. This Contract is effective when both Parties stamps their company chops.

 

Party A: Shanghai Da Er Wei Trading Company Limited

<COMPANY CHOP>

Date: December 1st, 2016

 

Party B: Shanghai Shangyang Investment Consultation Company Limited

<Company Chop>

Date: December 1st, 2016

 



 

 

 

